DETAILED ACTION
       
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/03/2020 and 08/02/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schubert (US Patent Publication Number 4,929,064 A).
Schubert teaches, as claimed 1, a method of operating at least one solid-state electro-optic device to provide an electrically switching shutter (Column 1, lines 48-49) , the method comprising: forming an alternating stack of first semiconductor layers (13) having a first dopant 1; applying to the at least one superlattice semiconductor device a first voltage to induce a transparent state of the alternating stack such that light is transmitted through the alternating stack (Column 1, lines 49-57); and applying to the at least one superlattice semiconductor device a second voltage2 different from the first voltage to induce an opaque state of the alternating stack such that light is inhibited from passing through the alternating stack (Column 1, lines 49-57).
Schubert teaches, as claimed 2, wherein the first dopant is a p-type material dopant and the second dopant is an n-type material dopant (Column 2, lines 19-20).
Schubert teaches, as claimed 3, wherein the first voltage has a first polarity such that the light is completely blocked from traveling through the alternating stack3, and wherein the second voltage has a second polarity that is opposite from the first polarity such that the light passes completely through the alternating stack4 (Column 1, lines 49-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert (US Patent Publication Number 4,929,064 A) in view Schulman (US Patent Publication Number 4,784,476 A).
Schubert teaches, as claimed 4, fails to teach wherein forming the at least one superlattice semiconductor device includes arranging a plurality of superlattice semiconductor devices on a wafer to form an optic grid. In a related art, Schulman teaches herein forming the at least one superlattice semiconductor device includes arranging a plurality of superlattice semiconductor devices on a wafer (Fig.1) to form an optic grid (12).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the semiconductor device, as taught by Schubert, with the an optic grid, as taught by Schulman for the purpose of providing a way for electrically connecting the nipi layers of like kind together for the application of a modulating voltage differential (Column 2 lines 65-67).
Allowable Subject Matter
Claims 7-18 are allowed.
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Although prior art teaches a method of operating at least one solid-state electro-optic device to provide an electrically switching shutter, the method comprising: forming an alternating stack of first semiconductor layers having a first dopant and second semiconductor layers, prior art fails to simultaneously teach second transparent transitioning region between a second pair of electrical 
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although prior art teaches a method of operating at least one solid-state electro-optic device to provide an electrically switching shutter, the method comprising: forming an alternating stack of first semiconductor layers having a first dopant and second semiconductor layers, prior art fails to simultaneously teach applying the first voltage to a first plurality of superlattice semiconductor devices located at a first region of the optic grid and applying the second voltage to a second plurality of superlattice semiconductor devices located at a second region of the optic grid different from the first region to provide a segmented shutter, as claimed in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        

05 November 2021


    
        
            
        
            
        
            
        
            
    

    
        1 The whole device in Fig.1 is considered the superlattice semiconductor device because its known that a superlattice is a structure where two different materials are grown to a specific thickness in alternating layers https://www.sciencedirect.com/topics/chemistry/superlattice) . Conveniently, semiconductor layers 12 and dopant layers 13 and 14 are deposited sequentially in growth direction x by molecular-beam epitaxy (Column 1 lines 48-50).
        2  Column 4 lines 28-30 states  the voltage difference between transparent and opaque states is approximately 3.3 V 
        3  The examiner is interpreting that turning :Opaque” satisfies this limitation
        4  The examiner interprets that transparent statsies this limitation